ON PETITION FOR REHEARING
Appellants, in their petition for rehearing, contend we erred in holding the question presented by the fourth paragraph of complaint was merely incidental to those presented and 4.  determined at the prior trial on the first three paragraphs of complaint. In support of this they assert that by the fourth paragraph they are claiming title to this property by the law of descent from Thomas B. Daugherty. However, they apparently overlook the important fact they can have no title as heirs of said decedent to property he conveyed by valid deed to others before he died. We have previously held that the property involved here was so conveyed. Daugherty et al. v. Daughertyet al. (1947), 118 Ind. App. 141, 75 N.E.2d 427 (Transfer denied).
Petition for rehearing denied.
NOTE. — Petition for rehearing reported in 83 N.E.2d 902.